Opinion by
Mr. Justice McCollum,
The only question raised on' this appeal is whether the learned court below erred in allowing the plaintiff to testify to a declaration of her husband, corroborative of her claim that she never received anything represented by the credits on the note in suit. The testimony was objected to on the ground that she was not competent to testify to any declaration made by her husband. Previous to the offer of the testimony the plaintiff had been compelled by the defendant to testify as if under cross-examination. The purpose of the cross-examination was to show by her that the loan to Montgomery in February, 1894, represented money paid on the note. The purpose was not accomplished, as she testified distinctly that the money so loaned was hers, and that it was not furnished or paid to her by her husband, or on account of the note. The cross-examination related to a transaction which occurred in the lifetime of the maker of the note, and clearly qualified the plaintiff to testify in the case “to all relevant matters.” It is true that her husband, as executor of his father’s estate, was a codefendant in the action, and a participant in the demand for her cross-examination under the statute. But his position as executor did not add to or diminish his interest in the estate, nor change the relation of the suit to it. The plaintiff having been subjected to a cross-examination under the statute, was competent to testify as aforesaid, and her competency was not affected by the fact that her husband was *174an executor of the estate, and a defendant. After tbe cross-examination she testified in rebuttal, that the credits on the note were in the handwriting of her husband; that she had never received any of the money indicated by the credits to have been paid upon the note; that she never authorized her husband to receive payments on the note, and that she did not know until she saw the credits that he had done so. This testimony, if believed by the jury, entitled the plaintiff to the verdict she obtained. It is now claimed, that conceding the competency of the plaintiff to testify as above stated, his declaration that she did not receive any of the money represented by the credits on the note was irrelevant. A sufficient answer to this claim is that it was not the ground of the objection made to the admission of the testimony. The objection to the offer of the evidence was that the wife was incompetent to testify against her husband. This is frankly conceded by the learned counsel for the appellants, but he suggests that inasmuch as he made, on the argument for a new trial, the same objection to tbe evidence that he now makes, we ought to consider it as made on the trial in the court below. It is well settled that the party complaining on appeal of- the admission of evidence objected to in the court below, will be limited to the specific objection made to it there. Nothing appears in this case to justify us in departing from the established rule. The declaration testified to was comparatively unimportant, and there is no reason to believe that it had any influence in the decision of the case.
Judgment affirmed.